Exhibit 10.29

AGREEMENT FOR TERMINATION OF LEASE AND

VOLUNTARY SURRENDER OF PREMISES

This Agreement for Termination of Lease and Voluntary Surrender of Premises
(this “Agreement”) is made as of the 6th day of March, 2009 (the “Execution
Date”), by and between BMR-Bridgeview Technology Park II LLC, a Delaware limited
liability company (“BMR”), and Cell Genesys, Inc., a Delaware corporation (“Cell
Genesys”), with reference to the following:

RECITALS

A. BMR (as successor-in-interest to F&S Hayward II, LLC, a Delaware limited
liability company) and Cell Genesys are parties to that certain Lease Agreement
dated as of January 7, 2002 (as the same may have been amended, supplemented or
otherwise modified from time to time, the “Lease”) for premises (the “Premises”)
located at that certain real property commonly known as 24590 Clawiter Road,
Hayward, California, being more particularly described in the Lease.

B. Cell Genesys desires to terminate the Lease earlier than the expiration date
set forth in the Lease, and BMR is willing to agree to the early termination of
the Lease as set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, in further consideration of
the mutual promises made herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, BMR and Cell
Genesys agree as follows:

1. Termination Date. BMR and Cell Genesys hereby agree that, subject only to
fulfillment or waiver of the Termination Conditions (as hereinafter defined),
the Lease shall terminate automatically (except for the Surviving Obligations,
as hereinafter defined) without further action of BMR or Cell Genesys at 11:59
p.m. PST on March 6th, 2009 (the “Termination Date”); provided, however, BMR
shall look solely to the Termination Fee for any amounts of Rent coming due in
March 2009. If the Termination Conditions have not been fulfilled or waived by
March 31, 2009, then, upon written notice by BMR or Cell Genesys to the other
party, this Agreement shall be null and void and of no further force or effect.
If neither party elects to void this Agreement pursuant to the preceding
sentence by 11:59 p.m. PST on April 7, 2009, such right to void this Agreement
shall be waived and this Agreement shall remain in full force and effect.

2. Termination. On the Termination Date, the Lease shall terminate, except for
the Surviving Obligations. From and after the Termination Date, Cell Genesys
will cease occupying the Premises pursuant to the Lease.



--------------------------------------------------------------------------------

3. Surrender; FF&E. Notwithstanding anything in the Surrender Obligations (as
hereinafter defined) to the contrary, (a) Cell Genesys shall surrender the
Premises and all alterations and improvements therein to BMR on the Termination
Date in their current “as is” condition with all Premises systems and equipment
therein in good working order (to the extent the responsibility of Cell Genesys
under the Lease) and BMR shall accept the Premises and such alterations and
improvements in such condition, (b) Cell Genesys shall not remove any Tenant
improvements or alterations from the Premises, (c) Cell Genesys shall not remove
any fixed asset listed on Exhibit A hereto (the “Fixed Asset List”) nor remove
any other similar additions and improvements built in and existing in the
Premises as of the Execution Date, as such fixed assets have become an integral
part of the real property referred to as the “Premises”, (d) Cell Genesys shall
deliver to BMR those items set forth on the Building Turnover List attached as
Exhibit B hereto (“Building Turnover List”), and BMR shall be entitled to use
and disclose to third parties any marketing materials prepared by, or on behalf
of Cell Genesys in connection with the Premises, but without any warranty or
representation by Cell Genesys (the items listed on the Fixed Asset List and
Building Turnover List being referred to herein collectively as the “FF&E”), and
(e) Cell Genesys shall not be required to perform any restoration or any
alterations or installations to the Premises or pay any removal costs thereof.
The obligations of Cell Genesys under Sections 12.2 and 29 of the Lease, are
hereinafter sometimes referred to as the “Surrender Obligations”. The parties
acknowledge that the FF&E shall become the property of BMR effective upon the
Termination Date, subject only to fulfillment or waiver of the Termination
Conditions, and that Cell Genesis shall keep in effect any insurance required by
the Lease until the fulfillment or waiver of the Termination Conditions. Cell
Genesys does hereby grant, bargain, sell, transfer, assign, convey, set over and
deliver unto BMR as of the Termination Date all of Cell Genesys’ right, title
and interest in and to the FF&E subject only to fulfillment or waiver of the
Termination Conditions.

4. Stock Purchase Agreement. Upon the satisfaction of the Termination Condition
listed in Section 8(d) below (BMR’s lender shall have consented to the
termination of the lease between BMR and Cell Genesys with respect to the
Premises located at 24570 Clawiter Road, Hayward, California,), Cell Genesys and
BioMed Realty, L.P. shall immediately execute, deliver and commence performance
of the Stock Purchase Agreement in the form attached as Exhibit C (the “Stock
Purchase Agreement”) providing for the issuance of 1,000,000 shares (the
“Shares”) of common stock to BioMed Realty, L.P.

5. No Further Obligations. BMR and Cell Genesys agree that BMR and Cell Genesys
are excused as of the Termination Date from any further obligations with respect
to the Lease, excepting only the obligations herein, the Surrender Obligations
and the indemnity obligations of Cell Genesys under Sections 15.1 and 29.5 of
the Lease (collectively with the Surrender Obligations, the “Surviving
Obligations”). In addition, nothing herein shall be deemed to limit or terminate
any common law or statutory rights BMR may have with respect to Cell Genesys in
connection with the Surviving Obligations.

6. Removal of Movable Personal Property. Cell Genesys agrees that the Premises
shall be surrendered free of the movable personal property of Cell Genesys other
than the FF&E, which movable personal property Cell Genesys shall remove from
the Premises on or before the Termination Date. Any movable personal property of
Cell Genesys other than the FF&E remaining in the Premises as of the Termination
Date shall be deemed to be abandoned by Cell Genesys and may be disposed of by
BMR, in BMR’s sole discretion, without obligation or liability to Cell Genesys.

 

2



--------------------------------------------------------------------------------

7. Release of Liability. As of the Termination Date, except as set forth herein
and except for the Surviving Obligations, each of BMR and Cell Genesys releases
and exculpates the other from any claim, action, cause of action, obligation,
cost, demand and liability of every type and nature, known and unknown, arising
from or connected with the Lease or from the termination of the Lease. The
foregoing releases extend to all rights of BMR and Cell Genesys under
Section 1542 of the California Civil Code and any similar law of any state or
territory of the United States, which are hereby expressly waived and
relinquished by BMR and Cell Genesys. Section 1542 reads:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

        Cell Genesys’ Initials     BMR’s Initials

8. Termination Conditions. The termination of the Lease shall be subject to the
fulfillment or waiver of the following conditions for the benefit of BMR
(collectively, the “Termination Conditions”): (a) Cell Genesys shall have paid
the Termination Fee (as defined below) within two business days after written
notification from BMR that it has received the lender consent described in
clause (d) below, (b) Cell Genesys shall have delivered, or caused to have been
delivered, to BMR a share certificate in BMR’s name representing the Shares
within two business days after the mutual execution of the Stock Purchase
Agreement, (c) Cell Genesys shall have delivered to BMR the FF&E and (d) BMR’s
lender shall have consented to the termination of the lease between BMR and Cell
Genesys with respect to the Premises located at 24570 Clawiter Road, Hayward,
California.

9. Termination Fee. Cell Genesys shall pay to BMR in immediately available
funds, in consideration of BMR’s agreement to terminate the Lease, a payment in
the amount of Three Million Three Hundred Ten Thousand Five Hundred Thirty-Six
Dollars ($3,310,536) (the “Termination Fee”). BMR acknowledges that all Base
Rent and Additional Rent payable by Cell Genesys under the Lease up to and
including February 28, 2009 have been paid.

10. Return of Letter of Credit. BMR and Cell Genesys acknowledge and agree that
BMR is holding a security deposit in the form of a standby letter of credit in
the amount of $990,000 (the “Letter of Credit”). Notwithstanding anything in the
Lease to the contrary, provided that the Lease is terminated in accordance with
this Agreement, within 10 business days following the occurrence of the last of
the Termination Conditions, BMR shall deliver to Cell Genesys the original
Letter of Credit along with a letter on BMR’s letterhead instructing the issuing
bank to cancel the Letter of Credit.

 

3



--------------------------------------------------------------------------------

11. No Assignment, Subletting or Encumbrances. Cell Genesys represents and
warrants that it has not assigned, subleased, mortgaged, pledged, encumbered or
otherwise transferred any interest in the Lease or the FF&E and that Cell
Genesys holds the entire lessees’ interests in the Premises conveyed by the
Lease as of the Execution Date. Notwithstanding anything to the contrary set
forth in the Lease, Cell Genesys shall not assign, sublease, mortgage, pledge,
encumber or otherwise transfer any interest in the Lease or the FF&E prior to
the Termination Date. Cell Genesys further represents and warrants that its
title to the FF&E is free and clear of all liens, mortgages, pledges, security
interests, prior assignments (other than those that have been disclosed to BMR
in writing), encumbrances and claims of any nature, and agrees to indemnify BMR
for all losses, costs and expenses (including reasonable attorneys’ fees)
incurred by BMR as a result of a breach of such representation and warranty.
Cell Genesys hereby assigns and transfers to BMR any third-party warranty to or
guaranty of the FF&E to the extent transferrable and hereby expressly disclaims
any other warranty, express or implied, whatsoever with respect to the FF&E.

12. No Further Modification/Counterparts/Authorization/Waiver. This Agreement
may not be modified or terminated except in writing signed by all parties. This
Agreement may be executed in counterparts which, taken together, will constitute
one agreement binding on the parties. The persons signing below represent and
warrant that they are duly authorized to execute this Agreement. No covenant or
condition of this Agreement in favor of any party shall be deemed waived unless
expressly waived in writing by an officer of such party.

13. Successors and Assigns. The covenants and agreements herein contained shall
inure to the benefit and be binding upon the parties and their respective
successors and assigns, whether by merger, sale, consolidation or otherwise.

14. Attorneys’ Fees. In the event of a dispute between the parties, the
prevailing party shall be entitled to have its reasonable attorneys’ fees and
costs paid by the other party.

15. Conflict of Laws. This Agreement shall be governed by the laws of the state
in which the Premises are located.

16. Headings. Section headings in this Agreement are for convenience of
reference only, and shall not be construed to affect or modify the substantive
meaning of any Section hereof.

17. Severability. If any clause or provision of this Agreement is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intent of the parties hereto that the remainder of this Agreement, and
the validity, enforceability and legality thereof, shall not be affected or
impaired thereby in any way.

18. Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Agreement and made a part hereof.

19. Brokers. Cell Genesys and BMR each represents and warrants that no broker,
agent or other person (collectively, “Broker”) is owed any commission or other
form of compensation in connection with the execution and delivery of this
Agreement. Cell Genesys and BMR each hereby agree to indemnify and hold the
other harmless from and against any claims by any Broker claiming a commission
or other form of compensation by virtue of having dealt with Cell Genesys or
BMR, as applicable, with regard to this Agreement.

 

4



--------------------------------------------------------------------------------

20. Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at the following addresses:

If to BMR:

BMR-Bridgeview Technology Park II LLC

17190 Bernardo Center Drive

San Diego, CA 92128

Attn: Vice President, Development

with a copy to:

BMR-Bridgeview Technology Park II LLC

17190 Bernardo Center Drive

San Diego, CA 92128

Attn: Vice President, Real Estate Counsel

If to Cell Genesys:

400 Oyster Point Boulevard, Suite 525

South San Francisco, CA 94080

Attn: Sharon Tetlow

with a copy to:

Holme Roberts & Owen LLP

560 Mission Street 25th Floor

San Francisco, CA 94105

Attn: Kenneth R. Whiting. Esq.

BMR and Cell Genesys may from time to time by written notice to the other
designate another address for receipt of future notices.

21. Consultant Consent. BMR, or an affiliate of BMR, may engage as consultants
certain employees or former employees designated by Cell Genesys (the
“Designated Personnel”) to assist in the assessment of the suitability of the
Premises for various future uses and tenants (the “Suitability Assessment”).
Cell Genesys hereby (a) consents to the participation of such Designated
Personnel in the Suitability Assessment to the extent that such participation is
limited to providing Suitability Information (as defined below) and (b) waives
any duty of confidentiality of the Designated Personnel to Cell Genesys with
regard to Suitability Information that may be provided by the Designated
Personnel in connection with the Suitability Assessment. For the purposes of
this Section 21, “Suitability Information” shall mean information related to the
physical characteristics of the manufacturing plant and equipment, the

 

5



--------------------------------------------------------------------------------

general operational aspects of the manufacturing plant and equipment, and the
general capacity and utility flows associated with the manufacturing plant and
equipment, but expressly excluding any information related to Cell Genesys
personnel matters, financial matters (except financial matters relating to the
lease or purchase of the FF&E), clinical data, proprietary processes,
intellectual property (including, without limitation, trade secrets) and any
other information not reasonably related to the physical characteristics of the
manufacturing plant and equipment and general operational aspects of the
activities previously employed at the Premises by Cell Genesys.

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BMR:

BMR-BRIDGEVIEW TECHNOLOGY PARK II LLC,

a Delaware limited liability company

By:   /S/ KENT GRIFFIN Name:   Kent Griffin Its:   President

 

CELL GENESYS:

CELL GENESYS, INC.,

a Delaware corporation

By:   /S/ SHARON TETLOW Name:   Sharon Tetlow Its:   CFO

 

7



--------------------------------------------------------------------------------

EXHIBIT C

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is executed and effective as of
                    , 2009 by and between Cell Genesys, Inc., a Delaware
corporation (the “Company”), and BioMed Realty, L.P., a Maryland limited
partnership (“BioMed”).

RECITALS

WHEREAS, pursuant to the terms of that certain Agreement for Termination of
Lease and Voluntary Surrender of Premises between the Company and BMR-Bridgeview
Technology Park II LLC, a Delaware limited liability company (the “Landlord”),
dated as of March 6, 2009 (the “Termination Agreement”), the Company and the
Landlord terminated the Lease Agreement dated as of January 7, 2002 between the
Landlord (as successor in interest to F & S Hayward II, LLC, a Delaware limited
liability company) and the Company, subject to the satisfaction of certain
Termination Conditions, as defined in the Termination Agreement;

WHEREAS, the Termination Condition contained in Section 8(d) of the Termination
Agreement has been satisfied as of the date hereof; and

WHEREAS, in accordance with Section 4 of the Termination Agreement, the Company
and BioMed, the sole member of Landlord, enter into this Agreement pursuant to
which the Company shall issue to BioMed, and BioMed acquire from the Company, an
aggregate of One Million (1,000,000) shares (the “Shares”) of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”), on the terms and
subject to the conditions specified herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

1. Issuance of Shares.

1.1 Issuance of Shares. On the date hereof and subject to the terms and
conditions of this Agreement, in consideration of entering into the Termination
Agreement and for other good and valuable consideration the sufficiency of which
is hereby recognized, the Company agrees to issue to BioMed, and BioMed agrees
to acquire from the Company, the Shares.

1.2 Delivery of Shares. No later than two (2) business days following the date
hereof, the Company shall deliver to BioMed or cause to be delivered to BioMed,
a share certificate registered in BioMed’s name representing the Shares that
BioMed is to receive from the Company.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to BioMed as of the date hereof, and with respect to Sections 2.7,
2.8, 2.9 and 2.10 for so long as BioMed holds the Shares, as follows:

2.1 Organization; Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business as
presently conducted and as proposed to be conducted, and is qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which the conduct of its business requires such qualification.

 

C-1



--------------------------------------------------------------------------------

2.2 Authorization. All corporate action on the part of the Company, its
respective officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement, the performance of all obligations of
the Company hereunder, and the authorization, issuance and delivery of the
Shares has been taken, and this Agreement constitutes a valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies. The Shares being purchased by BioMed hereunder, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable,
and not subject to preemptive or other similar rights of the Company’s
stockholders or others.

2.3 Percentage of Outstanding Stock. The Shares represent less than five percent
(5.0%) of the voting interest and less than five percent (5.0%) of the value of
the outstanding stock of the Company.

2.4 Securities Laws. Subject to the accuracy of the representations and
warranties of BioMed set forth in Section 3 below, the offering, issuance and
sale of the Shares to BioMed is exempt from the registration requirements of
Section 5 of the Securities Act of 1933, as amended (“Securities Act”) by virtue
of Rule 506 of Regulation D promulgated by the Securities Act, and no consent,
approval, qualification, registration or filing under any federal or state
securities law is required in connection therewith, except for the filing of a
Form D, which shall be filed with the Securities and Exchange Commission after
the Shares are issued and which the Company agrees to file in a timely manner
whenever required. Rule 506 of Regulation D is available to the offering,
issuance, sale and delivery of the Shares to BioMed because, among other things,
(1) there has been no general solicitation or general advertisement in
connection with such offering, issuance and sale to BioMed, and (2) there are no
other offerings of securities of the Company which could be integrated with the
offering, issuance and sale of the Shares contemplated by this Agreement.

2.5 Restrictions. The Shares will be free of restrictions on transfer other than
restrictions on transfer set forth in this Agreement.

2.6 No Violation. Neither the execution, delivery and performance of this
Agreement by the Company nor the issuance, sale and delivery of the Shares
contemplated hereby will violate, conflict with or result in any breach of any
of the terms, conditions or provisions of, constitute a default under, or
require any consent not obtained as of the date hereof under, (1) the
certificate of incorporation or by-laws of the Company, (2) any agreement,
contract, arrangement or understanding to which the Company is a party
(including, but not limited to, any shareholders’ or similar agreements), or
(3) any statute or any rule, regulation, order, judgment or decree of any court
or other governmental body applicable to the Company.

2.7 Health Care / Lodging Facilities. The Company does not operate or manage any
health care facilities (including a congregate care facility or assisted living
facility) or lodging facilities or provide any person, under a franchise,
license or otherwise, rights to any brand name under which any lodging facility
or health care facility is operated.

 

C-2



--------------------------------------------------------------------------------

2.8 Annual Reports. The Company shall furnish to BioMed, as soon as practicable
and in any event within 90 days after the end of each fiscal year of the
Company, audited, consolidated annual financial statements certified by an
independent certified public accountant and prepared in accordance with U.S.
GAAP; provided, however, that so long as the Company remains subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Company may satisfy this requirement by the timely filing
of such financial statements with the Securities and Exchange Commission.

2.9 Quarterly Information. The Company shall furnish to BioMed, as soon as
practicable and in any event within 15 days after the end of each calendar
quarter, (i) a capitalization table setting forth all of the capital stock
issued and outstanding or issuable by the Company, including the value of such
capital stock, the voting power of such capital stock and the rights of such
capital stock to appoint directors of the Company; provided, however, that so
long as the Company remains subject to the reporting requirements of the
Exchange Act, the Company may satisfy this requirement by timely filing its
quarterly reports on Form 10-Q and annual report on Form 10-K with the
Securities and Exchange Commission; and (ii) such other information as is
reasonably requested by BioMed to be necessary or helpful to monitor BioMed’s
compliance with the requirements relating to the status of BioMed or its
affiliates as a real estate investment trust for federal income tax purposes.

2.10 Notification. In the event that the Company becomes aware of any event
which has resulted or which may result in the Shares held by BioMed constituting
greater than five percent (5.0%) of the voting interest and/or greater than five
percent (5.0%) of the value of the outstanding stock of the Company, the Company
shall immediately notify BioMed, and in no event later than five (5) days after
the occurrence of such event.

3. Representations and Warranties of BioMed to the Company. BioMed hereby
represents and warrants to the Company as of the date hereof that:

3.1 Authorization. All corporate action on the part of BioMed, its respective
officers, directors, members and shareholders necessary for the authorization,
execution and delivery of this Agreement, and the performance of all obligations
of BioMed hereunder, has been taken, and such Agreement constitutes a valid and
legally binding obligation of BioMed, enforceable in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability or specific performance, injunctive relief, or other equitable
remedies.

3.2 No Violation. Neither the execution, delivery and performance of this
Agreement by BioMed nor the acquisition by BioMed of the Shares will violate,
conflict with or result in any breach of any of the terms, conditions or
provisions of, constitute a default under, or require any consent not obtained
as of the date hereof under, (1) the certificate of incorporation or by-laws of
BioMed, (2) any agreement, contract, arrangement or understanding to which
BioMed is a party (including, but not limited to, any shareholders’ or similar
agreements), or (3) any statute or any rule, regulation, order, judgment or
decree of any court or other governmental body applicable to BioMed.

 

C-3



--------------------------------------------------------------------------------

3.3 Purchase Entirely for Own Account. This Agreement is made with BioMed in
reliance upon BioMed’s representation to the Company, which by BioMed’s
execution of this Agreement BioMed hereby confirms, that the Shares to be
received by BioMed will be acquired for investment for BioMed’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that BioMed has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, BioMed further represents that BioMed does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Shares.

3.4 Investment Experience. BioMed is an “accredited investor” within the meaning
of Rule 501 of Regulation D under the Securities Act. BioMed acknowledges that
it can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares. BioMed also represents it has
not been organized solely for the purpose of acquiring the Shares.

3.5 Restricted Securities. BioMed understands that the Shares it is purchasing
are characterized as “restricted securities” under the Securities Act inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In addition, BioMed represents that it is
familiar with Rule 144 under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

3.6 Legends. It is understood that the certificate(s) evidencing the Shares
shall bear the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). SUCH SHARES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION UNLESS THE COMPANY RECEIVES AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT STATING THAT SUCH SALE OR
TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF
SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 OF THE ACT.

4. Notification. BioMed agrees to promptly notify the Company after it disposes
of all of the Shares issued to BioMed hereunder.

5. Lock-Up. BioMed will not, during the period ending 90 days after the date
of issuance of the Shares, (i) offer, pledge, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any of the Shares, or
any securities convertible into or exercisable or exchangeable for the Shares or
(ii) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic

 

C-4



--------------------------------------------------------------------------------

consequences of ownership of the Shares, whether any such transaction described
in clause (i) or (ii) above is to be settled by delivery of the Shares or such
other securities, in cash or otherwise. In furtherance of the foregoing, the
Company and any duly appointed transfer agent for the registration or transfer
of the securities described herein are hereby authorized to decline to make any
transfer of securities if such transfer would constitute a violation or breach
of this Agreement.

6. Piggyback Registration. If at any time prior to 90 days after the date of
issuance of the Shares (but without any obligation to do so) the Company
proposes to register any additional shares of its Common Stock or other
securities under the Securities Act in connection with the public offering of
such securities (other than (a) a registration statement relating to the sale of
securities to employees of the Company pursuant to a stock option, stock
purchase or similar plan, (b) a registration statement on Form S-4, or (c) a
registration statement on a form not available for registering the Shares), the
Company shall, at such time, promptly give BioMed written notice of such
registration. Upon the written request of BioMed given within five (5) days
after mailing of such notice by the Company, the Company shall use its
commercially reasonable efforts to cause to be registered under the Securities
Act all of the Shares that BioMed has requested to be registered (subject to any
limitations or cutbacks that may be required by an underwriter if such public
offering is an underwritten public offering); provided, however, that the
Company shall have the right to postpone or withdraw any registration statement
pursuant to this Section 6 without obligation to BioMed.

7. Miscellaneous.

7.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

7.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.

7.3 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

7.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

7.5 Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon

 

C-5



--------------------------------------------------------------------------------

delivery, if delivered by hand, (c) one (1) business day after the business day
of deposit with Federal Express or similar overnight courier, freight prepaid or
(d) one (1) business day after the business day of facsimile transmission (with
confirmation), if delivered by facsimile transmission with copy by first class
mail, postage prepaid, and shall be addressed (i) if to BioMed, at 17190
Bernardo Center Drive, San Diego, CA 92128, Attn: General Counsel/Corporate
Legal; and (ii) if to the Company, at the address or facsimile number of the
Company’s principal corporate offices, or at such other address as a party may
designate by ten days’ advance written notice to the other party pursuant to the
provisions above.

7.6 Costs and Expenses. Each party shall pay its respective expenses in
connection with the preparation, execution and delivery of this Agreement and
the transactions contemplated hereby, including the fees and out-of-pocket
expenses of legal counsel.

7.7 Amendment and Waivers. Any term of this Agreement may be amended and the
severance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the parties hereto.

7.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

7.9 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

[Remainder of page intentionally left blank.]

 

C-6



--------------------------------------------------------------------------------

The parties have executed this Stock Purchase Agreement as of the date first
above written.

 

CELL GENESYS, INC. By:     Name:     Title:   Chief Financial Officer

 

BIOMED REALTY, L.P. By:     Name:     Title:    

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

C-7